Case 7:20-cv-00476-GEC-PMS Document 5 Filed 12/16/20 Page 1 of 8 Pageid#: 141




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 MARK A. GRETHEN,                                           )    CASE NO. 7:20CV00476
                                                            )
                   Petitioner,                              )
 v.                                                         )    MEMORANDUM OPINION
                                                            )
 HARRY J. PONTON, ET AL.,                                   )    By: Glen E. Conrad
                                                            )    Senior United States District Judge
                   Respondents.                             )

          Petitioner Mark A. Grethen, a Virginia inmate proceeding pro se, filed this action titled as

 a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254. He contends that the length

 of his confinement has been unlawfully extended based on disciplinary proceedings in which

 officials violated his due process rights. Upon review of the record, the court concludes that the

 petition must be summarily dismissed without prejudice. 1

                                                            I.

          Grethen is serving prison terms totaling twenty-six years in the Virginia Department of

 Corrections (“VDOC”) for July 16, 2001, convictions in the Circuit Court for the City of Suffolk

 for two counts of forcible sodomy, two counts of aggravated sexual battery, and two counts of

 indecent liberties. Grethen v. Johnson, No. 2:06CV52, 2006 WL 2381907, at *1 (E.D. Va. Aug.

 15, 2006). From March 2018 to August 2020, Grethen was transferred between VDOC prisons

 more than eight times, sometimes for medical needs.                        When Grethen was transferred to

 Pocahontas State Correctional Center (“PSCC”) in mid-2018, he had not been found guilty of a

 prison disciplinary infraction for five years. While at PSCC, he incurred numerous disciplinary

 convictions, allegedly without due process and for discriminatory reasons. He claims that all but

 the following six convictions were expunged: (a) PSCC-2018-1193, failure to follow

          1
            Under Rule 4 of the Rules Governing Section 2254 Cases, the district court may summarily dismiss a
 § 2254 petition when it is plain from the face of the petition that the litigant is not entitled to the relief he seeks.
Case 7:20-cv-00476-GEC-PMS Document 5 Filed 12/16/20 Page 2 of 8 Pageid#: 142




 instructional count procedures on August 26, 2018, found guilty, and penalized with a

 reprimand; (b) PSCC-2018-1434, failure to follow written or posted institutional rules on

 October 14, 2018, found guilty, and penalized with a $10 fine; (c) PSCC-2018-1492, disobeying

 an order on November 4, 2018, found guilty, and penalized by thirty days loss of recreation time;

 (d) PSCC-2018-1544, fighting with any person on November 23, 2018, found guilty, and

 penalized by thirty days loss of telephone privileges; (e) PSCC-2019-0072, threatening bodily

 harm to any person verbally on January 12, 2019, found guilty, and penalized by a $10 fine; and

 (f) PSCC-2019-0773, being in an unauthorized area on May 9, 2019, found guilty, and penalized

 by 30 days loss of telephone and electronics privileges. See Pet. 1 and exhibits, ECF No. 1.

          Grethen contends that, partly as a result of the disciplinary charges and convictions

 incurred at PSCC, the rate at which he was earning good conduct time was decreased from Class

 Level 1 (earning 4.5 days of good conduct time per 30 days served) to Class Level 4 (earning

 zero days of good conduct time). See Pet. 121, ECF No. 1. This reduction in his class level

 caused Grethen’s estimated date for release from incarceration to change from June 3, 2024, to

 April 3, 2025. Partly because of the many transfers and an alleged misstatement of the number

 of his disciplinary convictions, on September 9, 2019, the Virginia Parole Board denied

 Grethen’s bid for geriatric conditional release, pursuant to Va. Code Ann. 53.1-40.01. 2

          Specifically, Grethen claims that his constitutional rights were violated in the following

 respects during some or all of the six disciplinary proceedings:

              1. Grethen was denied the effective assistance of counsel, despite a VDOC

          regulation providing an inmate the opportunity to request a staff advisor for every

          disciplinary proceeding;

          2
             The Board stated that its reason for denying Grethen’s application for geriatric parole was, in part, “Poor
 institutional adjustment (for example, motivation/attitude, unfavorable reports, lack of program involvement, etc.”).
 Pet. 121, ECF No. 1.

                                                           2
Case 7:20-cv-00476-GEC-PMS Document 5 Filed 12/16/20 Page 3 of 8 Pageid#: 143




            2. Grethen was denied the right to confront his accusers or other witnesses against

        him in person;

            3. VOC regulations and hearing officer rulings impaired Grethen’s ability to present

        a complete defense by limiting witnesses and evidence he could request and present,

        often without citing any security reason for doing so;

            4. Grethen often was denied access to video footage and other evidence or

        documentation relevant to the charge against which he was defending;

            5. Grethen was selectively prosecuted for disciplinary offenses at PSCC because he

        is a convicted sex offender, he is Jewish, he is known as a successful inmate litigator, and

        the officials at PSCC, who are mostly white, favor inmates affiliated with the Aryan

        Brotherhood;

            6. The use of a hearing officer in VDOC disciplinary proceedings to serve in the

        roles of prosecutor, judge, and executioner violates the constitutional doctrine of

        separation of powers, and the hearing officer at PSCC often failed to maintain

        impartiality in the role of judicial officer; and

            7. Grethen frequently did not have access to current versions of relevant VDOC

        procedures, and prison officials often violated such procedures by not fully expunging

        defective disciplinary convictions and by overreporting the number of infractions Grethen

        had incurred in a given period, which lengthened his term of confinement.

 Grethen complains that all of these defects in the disciplinary proceedings at PSCC adversely

 affected his class level for earning good conduct time, the calculation of his estimated release

 date, and his ability to achieve geriatric parole release. As relief, he seeks to have each of the six




                                                   3
Case 7:20-cv-00476-GEC-PMS Document 5 Filed 12/16/20 Page 4 of 8 Pageid#: 144




 disciplinary convictions overturned and to have restored his previous estimated release date of

 June 3, 2024.

                                                     II.

         A federal court “shall entertain an application for a writ of habeas corpus in behalf of a

 person in custody pursuant to the judgment of a State court only on the ground that he is in

 custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

 § 2254(a). The Fourteenth Amendment prohibits a state from depriving an individual of liberty

 without due process of law. U.S. Const. amend. XIV. A constitutionally protected liberty

 interest “may arise from the Constitution itself, by reason of guarantees implicit in the word

 liberty, . . . or it may arise from an expectation or interest created by state laws or policies.”

 Wilkinson v. Austin, 545 U.S. 209, 221 (2005). Criminal defendants enjoy certain rights derived

 from constitutional provisions, such as the effective assistance of counsel, obtaining and

 presenting witnesses and evidence, confronting one’s accusers, avoiding compelled self-

 incrimination, and decision making by an impartial fact finder with no ties to the prosecution or

 the defense.     Grethen admits that his claims seek to vindicate his rights under the same

 constitutional protections provided to a criminal defendant, and he phrases his claims

 accordingly.

         Yet, the provisions and court decisions on which Grethen relies, dealing with criminal

 prosecutions, do not provide authority to support his claims for relief related to his prison

 disciplinary infractions. “Prison disciplinary proceedings are not part of a criminal prosecution,

 and the full panoply of rights due a defendant in such proceedings does not apply.” 3 Wolff v.

 McDonnell, 418 U.S. 539, 556 (1974). In Wolff, the Supreme Court recognized that when a


         3
            For example, inmates do not “have a right to either retained or appointed counsel in disciplinary
 hearings.” Baxter v. Palmigiano, 425 U.S. 308, 315 (1976).

                                                      4
Case 7:20-cv-00476-GEC-PMS Document 5 Filed 12/16/20 Page 5 of 8 Pageid#: 145




 state’s statutory scheme authorized deprivation of an inmate’s earned good conduct time only if

 he was proved guilty of serious misconduct, he was entitled to certain “minimum requirements

 of procedural due process appropriate for the circumstances.” Id. at 558. The Wolff opinion

 then defined those minimal procedural protections that prison officials must provide before an

 inmate can lose good conduct time he has already earned. Id. at 563-72.

         In the six disciplinary proceedings that Grethen challenges, however, he did not lose any

 good conduct time that he had previously earned against his term of confinement. As penalties

 for the findings that he had engaged in charged misconduct, he suffered only the temporary loss

 of privileges, a reprimand, or a monetary fine. Such penalties do not trigger the type of liberty

 interest at stake in Wolff. 4 By contrast, inmates have no liberty interest derived directly from the

 Constitution itself in avoiding mere reductions in prison privileges or in a particular good-time

 credit earning level. Id. at 557. Thus, for Grethen to succeed in his federal habeas claims that

 defects in disciplinary proceedings caused a reduction in his earning rate for good conduct time,

 he must show that Virginia statutes or regulations created a protected liberty interest for him to

 retain a particular good time earning rate. He cannot make this showing.

         State statutes create a liberty interest entitled to the federal constitutional due process

 protections outlined in Wolff only if they protect against status changes that “impose[ ] atypical

 and significant hardship on the inmate in relation to the ordinary incidents of prison life,” or

 “inevitably affect[] the duration of the inmate’s confinement.” Sandin v. Conner, 515 U.S. 472,




         4
            While the monetary fines imposed on Grethen, as property interests, may trigger procedural protections,
loss of a property interest does not implicate the fact or length of the inmate’s term of confinement, as required to be
properly raised in a habeas corpus claim. Preiser v. Rodriguez, 411 U.S. 475, 489 (1973) (inmate may challenge
only fact or duration of his detention on federal constitutional grounds in petition for a writ of habeas corpus). Thus,
Grethen’s claims regarding his disciplinary fines are not properly raised in a habeas corpus proceeding and must be
dismissed.


                                                           5
Case 7:20-cv-00476-GEC-PMS Document 5 Filed 12/16/20 Page 6 of 8 Pageid#: 146




 484, 487 (1995). 5 “Discipline by prison officials in response to a wide range of misconduct falls

 within the expected perimeters of the sentence imposed by a court of law.” Id. at 485.

          “[N]o constitutionally protected liberty interest is . . . created under [a state statutory]

 regime [if] either the primary decisionmaker or any reviewing authority is authorized to override,

 as a matter of discretion, any classification suggested by application of the prescribed substantive

 criteria.” Mills v. Holmes, 95 F. Supp. 3d 924, 933 (E.D. Va. 2015). Because Virginia’s good-

 conduct time programs give officials such discretion, whatever change a class level adjustment

 may render temporarily in an inmate’s projected release date does not “inevitably affect” the

 actual length of time he will serve, so as to implicate a protected liberty interest under Sandin.

 Id. at 931–34; Dennis v. Clarke, No. 3:15CV603, 2016 WL 4424956, at *6 (E.D. Va. Aug. 17,

 2016) (collecting cases). Thus, Virginia inmates do not enjoy a protected liberty interest in the

 rate at which they earn good conduct time toward their terms of confinement. Similarly, Grethen

 has not pointed to any Virginia statute requiring the Parole Board to deny geriatric parole release

 to any inmate with a particular, reported history of disciplinary infractions or shortage of

 program completions. See, e.g., Sandin, 515 U.S. at 487 (discussing discretionary nature of

 parole board decisions). Because Grethen thus did not have a protected liberty interest in

 retaining his class level for earning good time or in being granted parole, he had no attendant

 federal constitutional right to particular procedural protections during the disciplinary

 proceedings or otherwise, related to the change in his class level or the denial of parole. 6


          5
             The court has omitted internal quotation marks, alterations, and/or citations here and elsewhere
 throughout this memorandum opinion, unless otherwise noted.
          6
             Furthermore, a Virginia inmate’s only constitutionally protected interest in parole is in being considered
 for discretionary release in accordance with the laws of the state. Gaston v. Taylor, 946 F.2d 340, 344 (4th Cir.
 1991). In Virginia, parole authorities satisfy due process protections when they provide the parole-eligible inmate
 with a stated reason or reasons for denying parole. Id. (citing Franklin v. Shields, 569 F.2d 784, 801 (4th Cir. 1977)
 (en banc)).


                                                           6
Case 7:20-cv-00476-GEC-PMS Document 5 Filed 12/16/20 Page 7 of 8 Pageid#: 147




          Grethen also cannot demonstrate any constitutional violations arising from officials’

 alleged violations of state law or VDOC regulations related to the disciplinary hearings or the

 reduction of his good time class level, as he alleges. While state regulations may provide for

 more stringent procedural protections than the Due Process Clause requires, “a state’s failure to

 abide by its own law as to procedural protections is not a federal due process issue.” Brown v.

 Angelone, 938 F. Supp. 340, 344 (W.D. Va. 1996) (citing Riccio v. Cnty. of Fairfax, 907 F.2d

 1459, 1469 (4th Cir. 1990)).

          For the stated reasons, the court concludes that Grethen has not demonstrated that he was

 deprived of any federally protected liberty interest or denied any federally required procedural

 protection related to his disciplinary proceedings or to changes in his good conduct time earning

 level. Thus, he has not demonstrated that the current calculation of the length of his term of

 confinement violates the Constitution or laws of the United States so as to warrant habeas corpus

 relief under § 2254. 7 For these reasons, the court will summarily dismiss the petition as without

 merit. 8 An appropriate order will issue this day.




          7
              Grethen’s claims of selective prosecution are properly construed as arising under the Equal Protection
 Clause of the Fourteenth Amendment, rather than as a due process matter, and would be addressed under a different
 constitutional standard than his other procedural challenges in this case. See King v. Rubenstein, 825 F.3d 206, 220-
 21 (4th Cir. 2016) (holding inmate alleging selective treatment must show that he was treated differently than other
 similarly situated inmates as a result of intentional discrimination and that his disparate treatment was not rationally
 related to any legitimate penological interest). As stated, however, the penalties imposed during disciplinary
 proceedings that Grethen challenges as selective prosecution—fines and the temporary loss of privileges—did not
 affect the length of his term of confinement. Therefore, his equal protection claims are not appropriately raised in a
 habeas corpus proceeding and must be dismissed. Preiser, 411 U.S. at 489.

          8
            Along with his § 2254 petition, Grethen filed a motion to stay disposition of the case, pending a decision
 by the Supreme Court of Virginia on his state habeas petition regarding the same claims about his disciplinary
 convictions. Court records online indicate that the Supreme Court of Virginia dismissed Grethen’s state petition
 within days of his filing of this action. Accordingly, the court will deny Grethen’s motion to stay as moot.
 Moreover, because the court herein finds that Grethen has failed to state any viable claim for relief under § 2254, the
 court will not require any response from the respondent or otherwise review the state court’s disposition of these
 claims.

                                                            7
Case 7:20-cv-00476-GEC-PMS Document 5 Filed 12/16/20 Page 8 of 8 Pageid#: 148




         The Clerk is directed to send copies of this memorandum opinion and accompanying

 order to petitioner.
                      16th
         ENTER: This _____ day of December, 2020.


                                                 _________________________________
                                                 Senior United States District Judge




                                             8
